J-S07019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JEREMIAH DANIEL WHITE,

                            Appellant              No. 662 MDA 2014


          Appeal from the Judgment of Sentence of January 29, 2014
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0003627-2013


BEFORE: BENDER, P.J.E., OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 27, 2015

       Appellant, Jeremiah Daniel White, appeals from the judgment of

sentence entered on January 29, 2014, as made final by the denial of

Appellant’s post-sentence motion on March 18, 2014. On this direct appeal,

Appellant’s court-appointed counsel has filed both a petition to withdraw as

counsel and an accompanying brief pursuant to Anders v. California, 386
U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009).1     We conclude that Appellant’s counsel has complied with the

procedural requirements necessary to affect withdrawal.     Moreover, after

independently reviewing the record, we conclude that the instant appeal is



____________________________________________


1
    See also Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).
J-S07019-15



wholly frivolous.     We, therefore, grant counsel’s petition to withdraw and

affirm Appellant’s judgment of sentence.

       On May 6, 2013, Appellant was arrested and charged with “driving

under the influence – general impairment” (hereinafter “DUI” or “DUI –

General Impairment”), “resisting arrest or other law enforcement,” and

“failure to stop at a steady red signal.”2 On December 11, 2013, Appellant

proceeded to a bifurcated trial on the charges, with the jury sitting as the

fact-finder on the resisting arrest or other law enforcement charge and the

trial court sitting as the fact-finder on the DUI and failure to stop at a steady

red signal charges.

       During Appellant’s trial, Pennsylvania State Police Corporal Alan Tres

testified on behalf of the Commonwealth. As Corporal Tres testified, in the

early-morning hours of May 6, 2013, he was on-duty, in full uniform, and

driving an unmarked patrol car in the City of York, with Pennsylvania State

Trooper Jonathan Burnham. N.T. Trial, 12/11/13, at 36-37. Corporal Tres

testified that, at approximately 1:00 a.m., he was driving east on Mount

Rose Avenue and was approaching the intersection at South Albermarle

Street, when he noticed a silver Lincoln Navigator make an illegal left-hand

turn on a steady red stoplight.         Id. at 38. Corporal Tres testified that he

followed the vehicle, activated his emergency lights, and conducted a traffic

____________________________________________


2
   75 Pa.C.S.A. § 3802(a)(1), 18 Pa.C.S.A. § 5104, and 75 Pa.C.S.A.
§ 3112(a)(3)(i), respectively.



                                           -2-
J-S07019-15



stop on the vehicle. Id. As is pertinent to the resisting arrest or other law

enforcement charge, Corporal Tres testified:

        After we stopped the vehicle, I exited the driver side of the
        patrol car and approached the driver side of the Navigator.
        Trooper Burnham walked on the passenger side. As I
        approached the vehicle, I noticed the driver window down
        probably six or seven inches. As I approached, I noticed
        that [Appellant] was the driver of the vehicle and the only
        occupant.

        As I approached the vehicle, I said, I told him who I was
        and asked to see his documentation for the vehicle. Can I
        see your license, registration, and insurance card[?] He
        immediately seemed agitated and barked back at me,
        [saying] why did you stop me? [I said, s]ir, let me see the
        information. [He said,] I am requesting an explain to you,
        why I am being stopped by you [sic]. [He said] I am not
        showing you anything until you tell me why you stopped
        me. I explained, we typically ask for that to identify the
        person and make sure that they are legally allowed to be in
        the vehicle. That’s part of our job is to identify who we are
        dealing with.   He basically wanted to argue why you
        stopped me. Why did you stop me?

        I think at one point, I think, I did say, you ran the red light.
        He said, no, I didn’t.

        As I spoke to him, I noticed other indicators that other
        things [were] going on. I requested that he step from the
        vehicle. He refused to get out of the vehicle. At that point I
        tried to open the door and the door was locked. [I said,
        s]ir, you get out of the vehicle. [He said] I am not getting
        out of the car.

        I started to reach through the window to unlock the door –
        as I reached through the window, he then began to roll the
        window up. At that point I had to pull[] my arm back out of
        the window. He pulled the window completely up. I then
        explained to him that if he didn’t get out of the car, I was
        going to break the window and he was going to be removed
        from the car. He still refused to get out of the car.

                                     -3-
J-S07019-15



        I warned him, again. I said, I am going to give you one
        more warning after this. If you don’t get out of the car, I
        am going to break the window. He still refused to get out of
        the car. He said, I am not getting out.

        I said, I am going to count to three. At the count of three, I
        am going to break your window. As this was going on,
        Trooper Burnham heard what was happening and he came
        around and was actually standing next to me at this point. .
        . . [Appellant] said, break it. Then I said, one, two, three
        and at the count of three I used my ASP baton to break the
        window.

        After the window was broken, I reached in and opened the
        door and began to try [to] pull [Appellant] out of the
        vehicle. He began to resist. He wouldn’t get out of the
        vehicle. He pinned himself inside the vehicle and it took
        both Trooper Burnham and [me] to pull him out of the
        vehicle.

        Once we got him out of the vehicle, we kept ordering him to
        the ground. He continued to refuse and continued to resist.
        At that point it took both of us pulling on him to get him to
        the ground and try to gain control of him.

        Once we got him to the ground, we continued to order him
        to put his hands behind his back and stop resisting. He
        refused to do that. He was warned if you don’t put your
        hands behind your back, you are going to be [Tased]. He
        still continued to resist putting his hands behind his back.
        At that point, Trooper Burnham did what we call a dry stun.
        He removed the [cartridge so that it would not] shoot the
        projectiles. It gives a shock like a stun gun type thing. At
        that point Trooper Burnham activated his [Taser] on the
        back of [Appellant’s] neck.         [From] that point on[,
        Appellant] was compliant.

Id. at 39-43 (some internal paragraphing omitted).

     Further, Corporal Tres testified that Appellant’s actions required the

corporal: to stand on the road in the lane of travel; to “take[ Appellant] to



                                    -4-
J-S07019-15



the ground in the lane of travel;” and, to subdue Appellant in the lane of

travel. Id. at 44.

      With respect to the DUI charge, Corporal Tres testified that, as soon as

he began speaking with Appellant, the corporal was able to “detect the odor

of alcoholic beverage emitting from inside the vehicle, [and the corporal was

able to discern that Appellant’s] speech was slurred, and [that Appellant

had] glassy,” “bloodshot” eyes.      Id. at 60 and 83.      Corporal Tres also

noticed that an empty Patron tequila bottle was lying “[i]n the middle of the

seat directly behind where [Appellant] was sitting” and within Appellant’s

arm’s reach.    Id. at 83.    Further, as Corporal Tres testified, Appellant

admitted “several times” to having drunken alcohol prior to the vehicle stop,

but Appellant protested that doing so “was not a crime.” Id. at 84.

      As Corporal Tres testified, after he was finally able to detain Appellant,

Appellant still acted in a “belligerent, ranting, [and] argumentative” manner.

Id. Corporal Tres testified that, because of Appellant’s unruly behavior, the

corporal was unable to perform field sobriety tests on Appellant. Id. at 83-

84. Instead, the corporal testified, he drove Appellant to the hospital, with

the hope that Appellant would submit to a chemical test of his blood. Id.

      Corporal Tres testified that, while they were sitting in the patrol car, in

front of the hospital, the corporal read Appellant the implied consent and




                                      -5-
J-S07019-15



O’Connell3 warnings and then requested that Appellant submit to chemical

testing of the blood, for the purpose of determining Appellant’s blood alcohol

content. Id. Corporal Tres testified that Appellant appeared to understand

the implied consent and O’Connell warnings; however, Appellant told

Corporal Tres that he did not understand the warnings and Appellant refused

to submit to chemical testing.          Id. at 85-87.   As a result of Appellant’s

refusal, Corporal Tres did not take Appellant into the hospital; instead, the

corporal drove Appellant to the Pennsylvania State Police barracks for

booking. Id. at 85-86.

       Appellant testified in his own defense at trial and claimed that: he did

not make an illegal left-hand turn on a red light, but, rather, waited until the

light turned green before he turned; as soon as he pulled his vehicle over to

the side of the road, Corporal Tres “came right up to the car[ and] started

tugging on the door automatically before there was any license or

registration” request; Corporal Tres refused to tell him the reason for the

vehicle stop; while he was still attempting to communicate with Corporal

Tres, Corporal Tres simply broke his car window with a police baton and

pulled him from the car; and, when he was outside of the car, he attempted

to cooperate with the police commands, but the police “hurled [him] in the

air[,] slammed [him] on the ground,” and Tased him in the neck. Id. at 49-


____________________________________________


3
    See Comm., Dep’t of Transp. v. O’Connell, 555 A.2d 873 (Pa. 1989).



                                           -6-
J-S07019-15



54. Further, Appellant testified that he did not drink alcohol on the night in

question and he did not recall that he ever refused Corporal Tres’ request to

submit to blood alcohol testing. Id. at 90-91.

       At the conclusion of Appellant’s trial, the jury found Appellant guilty of

resisting arrest or other law enforcement and the trial court found Appellant

guilty of DUI and failure to stop at a steady red signal.         On January 29,

2014, the trial court sentenced Appellant to serve a term of 72 hours to six

months in jail for the DUI conviction and to serve a concurrent term of 30

days to 18 months in jail for the resisting arrest or other law enforcement

conviction. N.T. Sentencing, 1/29/14, at 3.

       Appellant filed a timely post-sentence motion, where Appellant claimed

that his verdicts were against the weight of the evidence. Appellant’s Post-

Sentence Motion, 2/7/14, at 1.           The trial court denied this post-sentence

motion on March 18, 2014, after which Appellant filed a timely notice of

appeal.

       On appeal, Appellant’s court-appointed counsel has filed a petition for

leave to withdraw and has accompanied this petition with an Anders brief.

Within the Anders brief, Appellant raises the following claims:4
____________________________________________


4
  The trial court ordered Appellant to file a concise statement of errors
complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). In accordance with Pa.R.A.P. 1925(c)(4), Appellant’s
court-appointed counsel filed a “statement of intent to file an
Anders/McClendon brief in lieu of filing a [Pa.R.A.P. 1925(b) s]tatement.”
Pa.R.A.P. 1925(c)(4).



                                           -7-
J-S07019-15



        [1.] Whether there was sufficient evidence to convict
        Appellant of DUI – General Impairment and resisting arrest?

        [2.] Whether the verdicts were against the weight of the
        evidence?

Appellant’s Brief at 5.

      Before reviewing the merits of this appeal, this Court must first

determine    whether      counsel   has   fulfilled   the   necessary   procedural

requirements for withdrawing as counsel. Commonwealth v. Miller, 715
A.2d 1203, 1207 (Pa. Super. 1998).

      To withdraw under Anders, court-appointed counsel must satisfy

certain technical requirements.     First, counsel must “petition the court for

leave to withdraw stating that, after making a conscientious examination of

the record, counsel has determined that the appeal would be frivolous.”

Miller, 715 A.2d at 1207.      Second, counsel must file an Anders brief, in

which counsel:

        (1) provide[s] a summary of the procedural history and
        facts, with citations to the record; (2) refer[s] to anything in
        the record that counsel believes arguably supports the
        appeal; (3) set[s] forth counsel’s conclusion that the appeal
        is frivolous; and (4) state[s] counsel’s reasons for
        concluding that the appeal is frivolous. Counsel should
        articulate the relevant facts of record, controlling case law,
        and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Finally, counsel must furnish a copy of the Anders brief to his client

and advise the client “of [the client’s] right to retain new counsel, proceed


                                      -8-
J-S07019-15


pro se or raise any additional points worthy of this Court’s attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

      If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5, quoting

McClendon, 434 A.2d at 1187.         It is only when both the procedural and

substantive requirements are satisfied that counsel will be permitted to

withdraw.

      In the case at bar, counsel has met all of the above procedural

obligations.   We must, therefore, review the entire record and analyze

whether this appeal is, in fact, wholly frivolous. Our analysis begins with the

issues raised in the Anders brief.

      Appellant first claims that the evidence was insufficient to support his

convictions for DUI and resisting arrest or other law enforcement. We will

discuss Appellant’s sufficiency of the evidence claims in the order raised

above; however, the claims are frivolous.

      We review Appellant’s sufficiency of the evidence claims under the

following standard:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt.             In
        applying the above test, we may not weigh the evidence

                                      -9-
J-S07019-15


        and substitute our judgment for [that of] the fact-finder. In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.        Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter of
        law no probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden
        of proving every element of the crime beyond a reasonable
        doubt by means of wholly circumstantial evidence.
        Moreover, in applying the above test, the entire record must
        be evaluated and all evidence actually received must be
        considered. Finally, the trier of fact while passing upon the
        credibility of witnesses and the weight of the evidence
        produced, is free to believe all, part or none of the
        evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-806

(Pa. Super. 2008).

     Initially, Appellant claims that the evidence was insufficient to support

his DUI conviction.    Here, Appellant was convicted of DUI – General

Impairment, pursuant to 75 Pa.C.S.A. § 3802(a)(1). This section provides:

        An individual may not drive, operate or be in actual physical
        control of the movement of a vehicle after imbibing a
        sufficient amount of alcohol such that the individual is
        rendered incapable of safely driving, operating or being in
        actual physical control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1).

     As our Supreme Court has explained, “subsection 3802(a)(1) is an ‘at

the time of driving’ offense, requiring that the Commonwealth prove the

following elements: the accused was driving, operating, or in actual physical

control of the movement of a vehicle during the time when he or she was

                                   - 10 -
J-S07019-15


rendered incapable of safely doing so due to the consumption of alcohol.”

Commonwealth v. Segida, 985 A.2d 871, 879 (Pa. 2009). Amongst the

types of evidence that are relevant in determining whether an individual has

violated subsection 3802(a)(1) include the following: “the offender’s actions

and behavior, including manner of driving and ability to pass field sobriety

tests;    demeanor,      including   toward    the    investigating   officer;    physical

appearance, particularly bloodshot eyes and other physical signs of

intoxication; odor of alcohol, and slurred speech. Blood alcohol level may be

added to this list, although it is not necessary.” Id.

         Viewing   the    evidence    in    the     light   most   favorable      to   the

Commonwealth, the evidence was clearly sufficient to support Appellant’s

DUI conviction.       Certainly, the evidence demonstrates that:                 Appellant

committed a flagrant moving violation of the Pennsylvania Vehicle Code;

immediately upon speaking with Appellant, Corporal Tres was able to “detect

the odor of alcoholic beverage emitting from inside the vehicle, [and the

corporal was able to discern that Appellant’s] speech was slurred, and [that

Appellant had] glassy,” “bloodshot” eyes; there was an empty Patron tequila

bottle that was lying “[i]n the middle of the seat directly behind where

[Appellant] was sitting” and within Appellant’s arm’s reach; Appellant told

Corporal Tres that he had consumed alcohol on the night in question, but

contended that drinking “was not a crime;” Appellant was uncooperative

with the police throughout the entire encounter; Appellant would not exit the


                                           - 11 -
J-S07019-15


vehicle when he was (repeatedly) ordered to do so; Corporal Tres was

required to break Appellant’s window and drag Appellant out of the car; even

after he was detained, Appellant continued to act in a “belligerent, ranting,

[and] argumentative” manner; and, Appellant refused to submit to a

chemical test of his blood, even though Appellant understood the implied

consent and O’Connell warnings, thus demonstrating a consciousness of

guilt.

         The above evidence is plainly sufficient to prove that Appellant drove a

vehicle “during the time when he [] was rendered incapable of safely doing

so due to the consumption of alcohol.”             Segida, 985 A.2d at 879.

Appellant’s claim to the contrary is frivolous.

         Next, Appellant claims that the evidence was insufficient to prove that

he committed the crime of resisting arrest or other law enforcement. Again,

the claim is frivolous.

         Resisting arrest or other law enforcement is defined in the following

manner:

           A person commits a misdemeanor of the second degree if,
           with the intent of preventing a public servant from effecting
           a lawful arrest or discharging any other duty, the person
           creates a substantial risk of bodily injury to the public
           servant or anyone else, or employs means justifying or
           requiring substantial force to overcome the resistance.

18 Pa.C.S.A. § 5104.

         As this Court has explained, “[t]he provisions of 18 Pa.C.S.A. § 5104

are clearly disjunctive.” Commonwealth v. Karl, 476 A.2d 908, 911 (Pa.

                                       - 12 -
J-S07019-15


Super. 1984).   “To be convicted under the first provision of § 5104,” we

have held, “it is essential that there be a lawful arrest.”    Id.   However,

section 5104 also provides that an individual may be convicted of resisting

arrest or other law enforcement where the individual prevents a public

servant from “discharging any other duty.”     Id.   Noting that 18 Pa.C.S.A.

§ 5104 was modeled after Section 242.2 of the Model Penal Code, this Court

has quoted from the comments to Model Penal Code § 242.2 and has held

that the crime of resisting arrest or other law enforcement:

        covers physical interference in a host of circumstances in
        which public servants discharge legal duties other than
        arrest. These include, for example, a policeman executing a
        search warrant, a fireman putting out a blaze, a forest or
        agricultural official making required inspections, an election
        official charged with monitoring balloting, and the like.

Karl, 476 A.2d at 911 (emphasis omitted), quoting MPC § 242.2 cmt. 5.

      In the case at bar, Corporal Tres effectuated a traffic stop of

Appellant’s vehicle after he witnessed Appellant commit a moving violation

of the Motor Vehicle Code.      Thus, when Corporal Tres requested that

Appellant produce his license, registration, and insurance and when Corporal

Tres requested that Appellant step out of the vehicle, Corporal Tres

possessed probable cause to believe that Appellant had violated the Vehicle

Code – and Corporal Tres was clearly “discharging [his] duty” of issuing a

citation to Appellant. See 18 Pa.C.S.A. § 5104.

      Here, the evidence demonstrates that Appellant refused to comply

with Corporal Tres’ repeated orders to produce a license, registration, and

                                    - 13 -
J-S07019-15


insurance and to step out of the vehicle, following the legal and valid traffic

stop. Further, the evidence demonstrates that Appellant’s active resistance

required the officers to use “substantial force to overcome.” Certainly, the

evidence demonstrates that:     Appellant rolled his window up on Corporal

Tres’ outstretched arm; Appellant locked and shut his vehicle, thus requiring

that Corporal Tres use his baton to break Appellant’s car window; even after

the window was broken, Appellant refused to leave the vehicle and instead

“pinned” himself in his vehicle, thus requiring Corporal Tres and Trooper

Burnham to forcibly pull Appellant out of the vehicle; once outside the

vehicle, Appellant continued to resist Corporal Tres and Appellant would not

go the ground or put his arms behind his back, as he was ordered; and,

Appellant’s resistance required Trooper Burnham to “dry stun” Appellant in

the back of his neck with a Taser, to force compliance.

      The above facts demonstrate that Appellant acted with the “intent of

preventing a public servant from . . . discharging [his] duty [of issuing a

motor vehicle citation and did so by] . . . employ[ing] means justifying or

requiring substantial force to overcome the resistance.”    See 18 Pa.C.S.A.

§ 5104; see also Commonwealth v. Thompson, 922 A.2d 926, 928 (Pa.

Super. 2007) (evidence was sufficient to support the defendant’s resisting

arrest conviction where the defendant “interlocked her arms and legs”

around her husband, thus requiring that the officer use “substantial force to

overcome the resistance”); Commonwealth v. McDonald, 17 A.3d 1282,


                                    - 14 -
J-S07019-15


1285-1286 (Pa. Super. 2011) (holding that there was sufficient evidence to

show that the police were required to use substantial force to arrest

[a]ppellant because:        “[u]pon realizing he had been observed delivering

cocaine, [a]ppellant fled the scene on foot and led officers on a chase

through traffic for several blocks[; a]fter police caught up with [a]ppellant

when he slipped on wet grass, multiple officers were needed to hold

[a]ppellant down on the ground[; a]s [a]ppellant continued to try to get up,

officers were concerned that he had a weapon and struggled to force his

hands behind his back[; e]ven after officers threatened to taser [a]ppellant,

he still refused to submit to their authority[; a]ppellant ultimately complied

after police used a taser to effectuate the arrest”).

       The evidence is thus sufficient to support Appellant’s conviction for

resisting arrest or other law enforcement.         Appellant’s sufficiency of the

evidence claim is frivolous.5

       On appeal, Appellant also claims that the verdicts were against the

weight of the evidence. Our Supreme Court has held:

         a verdict is against the weight of the evidence only when
         the jury’s verdict is so contrary to the evidence as to shock
         one’s sense of justice. It is well established that a weight of
         the evidence claim is addressed to the discretion of the trial
____________________________________________


5
  Within the argument section of Appellant’s brief, Appellant also claims that
the evidence was insufficient to support his conviction for “failure to stop at
a steady red signal.” See Appellant’s Brief at 15-16. This claim is frivolous,
as Corporal Tres testified that he witnessed Appellant make an illegal left-
hand turn on a steady red signal. N.T. Trial, 12/11/13, at 38.



                                          - 15 -
J-S07019-15


        court. A new trial should not be granted because of a mere
        conflict in the testimony or because the judge on the same
        facts would have arrived at a different conclusion. Rather,
        the role of the trial court is to determine that
        notwithstanding all the evidence, certain facts are so clearly
        of greater weight that to ignore them, or to give them equal
        weight with all the facts, is to deny justice. A motion for a
        new trial on the grounds that the verdict is contrary to the
        weight of the evidence concedes that there is sufficient
        evidence to sustain the verdict; thus the trial court is under
        no obligation to view the evidence in the light most
        favorable to the verdict winner.

        Significantly, in a challenge to the weight of the evidence,
        the function of an appellate court on appeal is to review the
        trial court’s exercise of discretion based upon a review of
        the record, rather than to consider de novo the underlying
        question of the weight of the evidence. In determining
        whether this standard has been met, appellate review is
        limited to whether the trial judge’s discretion was properly
        exercised, and relief will only be granted where the facts
        and inferences of record disclose a palpable abuse of
        discretion. It is for this reason that the trial court’s denial of
        a motion for a new trial based on a weight of the evidence
        claim is the least assailable of its rulings.

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009) (internal

quotations and citations omitted). “An abuse of discretion is not merely an

error of judgment, but is rather the overriding or misapplication of the law,

or the exercise of judgment that is manifestly unreasonable, or the result of

bias, prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Serrano, 61 A.3d 279, 290 (Pa. Super. 2013) (internal

quotations and citations omitted).

      Appellant has not provided this Court with a discrete argument as to

why the verdicts are against the weight of the evidence or as to how the trial


                                     - 16 -
J-S07019-15


court abused its discretion when it denied Appellant’s post-sentence weight

of the evidence claim. To the extent that Appellant bases his current claim

upon the contention that the respective fact-finders should have believed his

version of the events and should have disbelieved Corporal Tres’ version of

the events, the claim is frivolous. See, e.g., Commonwealth v. Karns, 50
A.3d 158, 165 (Pa. Super. 2012) (“the fact-finder is free to believe all, part,

or none of the evidence and to determine the credibility of the witnesses”)

(internal quotations, citations, and corrections omitted); Commonwealth v.

Kearns, 70 A.3d 881, 884 (Pa. Super. 2013) (“[w]here issues of credibility

and weight of the evidence are concerned, it is not the function of the

appellate court to substitute its judgment based on a cold record for that of

the trial court”).

      We have independently considered the issues raised within Appellant’s

brief and have determined that they are frivolous.       In addition, after an

independent review of the entire record, we see nothing that might arguably

support this appeal. The appeal is therefore wholly frivolous. Accordingly,

we affirm Appellant’s judgment of sentence and grant counsel’s petition to

withdraw appearance.

      Petition to withdraw appearance granted.        Judgment of sentence

affirmed. Jurisdiction relinquished.




                                       - 17 -
J-S07019-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2015




                          - 18 -